DETAILED ACTION
This communication is in response to the RCE filed on 12/30/2021. 
Application No: 15/992,107.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Clint Feekes on March 07, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
 
1. 	(Currently Amended) A method that determines whether a submitted image satisfies a geographic constraint, the method comprising:
defining a rule that establishes a geographic restriction on the submitted image;
in response to receiving a submission to a contest, accessing a geo-code associated with the submitted image;
wherein a user is required to submit the image from a geographic location within an area defined in the rule and within a defined time window; and 
if a determination is made that the submitted image was taken either at a location that violates the geographic restriction defined in the rule or outside the defined time window, routing the image submission to an annotator, prompting the annotator to determine whether content in the image is indicative of a rule violation, and eliminating the submitted image from being considered a valid entry in the contest.
2. 	(Original) The method as recited in Claim 1, further comprising if a determination is made that the geo-code associated with the submitted image is not indicative of a geographic rule violation, continuing to process the submitted image as a valid contest entry. 
3. 	(Cancelled)
4. 	(Original)  The method as recited in Claim 1, wherein accessing a geo-code associated with the submitted image includes causing an application on a user computing device to obtain GPS data having the spatial coordinates that identify where the submitted image was captured.
5. 	(Original)  The method as recited in Claim 4, further comprising translating the spatial coordinates that identify where the submitted image was captured into a geo-code that identifies a geographic landmark. 
6-12.  	(Cancelled)
13. 	(Currently Amended) A system for processing an image, the system comprising: 
a client application component operable to obtain GPS data from a computing device that provides the spatial coordinates where an image was captured and translates the spatial coordinates associated with the image into a geo-code which identifies a geographic location associated with the spatial coordinates; and
a pre-processing component operable to:

determine whether the geo-code indicates that the submitted image was taken at a location that violates a geographic restriction defined in a rule, wherein a user is required to submit the image from a geographic location within an area defined in the rule and within a defined time window; and
if a determination is made that the image was taken at either a location that violates the geographic restriction defined in the rule or outside the defined time window, routing the image submission to an annotator, prompting the annotator to determine whether content in the image is indicative of a rule violation and eliminating the image from being considered a valid entry in the contest.
14. 	(Original) The system as recited in Claim 13, wherein the pre-processing component is further operable to enable a contest creator define contest criteria in which scores are assigned to images submitted to the contest based on how well a particular image satisfies the contest criteria.  
15. 	(Original)  The system as recited in Claim 13, further comprising a force ranking component operable to cause images to be ranked against other submissions by annotators that interact with the client application component which is further operable to present a plurality of images to the annotators and obtain feedback that ranks the quality the presented images. 
16. 	(Original) The system as recited in Claim 15, wherein the force ranking component is further operable to present a list of qualifiers to an annotator that may be used describe an associated image, accept a selection of a specific qualifier, and associate the qualifier with the image as file metadata.
17. 	(Original) The system as recited in Claim 15, wherein the force ranking component is further operable to:
present a theme to an annotator that describes the subject matter of a contest;

if a determination is made that the content in the image is not consistent with the theme, eliminating the image from being considered a valid entry in the contest.  
18. 	(Original) The system as recited in Claim 13, further comprising a machine vision component operable to identify content in the image and determine whether the identified content is consistent with the geographic restriction defined in the rule.
19. 	(Original) The system as recited in Claim 13, wherein the machine vision component is further operable to:
identify content in the image that consists of either brand promotion or nudity; and
if a determination is made that the content in the image is prohibited by a rule against either brand promotion or nudity, eliminating the image from being considered a valid entry in the contest.
20. 	(Original) The system as recited in Claim 13, further comprising a contest theme module operable to manage multiple levels of contests including one or more first level contests in which a plurality of image submissions are received and annotated, the image submissions having subject matter relevant to a them associated with the one or more first level contests, and a second level contest in which annotations from the one or more first level contests are searched and images having annotations relevant to the second level-contest are identified and automatically entered into the second level contest. 

***
 
Reasons for allowance
Claims 1-2, 4-5 and 13-20 are allowed.

The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A method that determines whether a submitted image satisfies a geographic constraint, the method comprising:
defining a rule that establishes a geographic restriction on the submitted image;
in response to receiving a submission to a contest, accessing a geo-code associated with the submitted image;
determining whether the geo-code indicates that the submitted image was taken at a location that violates the geographic restriction defined in the rule, wherein a user is required to submit the image from a geographic location within an area defined in the rule and within a defined time window; and 
if a determination is made that the submitted image was taken either at a location that violates the geographic restriction defined in the rule or outside the defined time window, routing the image submission to an annotator, prompting the annotator to determine whether content in the image is indicative of a rule violation, and eliminating the submitted image from being considered a valid entry in the contest.

The representative claim 13 distinguish features are underlined and summarized below:
A system for processing an image, the system comprising: 

a pre-processing component operable to:
access the geo-code generated by the client application component; 
determine whether the geo-code indicates that the submitted image was taken at a location that violates a geographic restriction defined in a rule, wherein a user is required to submit the image from a geographic location within an area defined in the rule and within a defined time window; and
if a determination is made that the image was taken at either a location that violates the geographic restriction defined in the rule or outside the defined time window, routing the image submission to an annotator, prompting the annotator to determine whether content in the image is indicative of a rule violation and eliminating the image from being considered a valid entry in the contest.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 13 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References
The closest combined references of BIRNBAUM, Katpelly and Song teach following:
 	BIRNBAUM (US 20160149956 A1) teaches that the distribution of media clips stored on one or more servers is controlled using updateable permissions or rules defined by a content owner. The clip is made available from a server via a website, app or other source, for an end-user to view; the permissions or rules stored in memory are then updated; the permissions or rules are reviewed before the clip is subsequently made available, to ensure that any streaming or other distribution of the clip is in compliance with any updated permissions or rules. 

Katpelly (US 8185132 B1) teaches systems and methods for associating communication information with a geographic location-aware contact entry. According to embodiments of the present disclosure, a method may include identifying a geographic location. The method may also include receiving a communication including identification information and originating from the geographic location. Further, the method may include associating the identification information with a contact entry.

Song (US 20120311574 A1) teaches a method for providing evidence of a physical location of a virtual machine comprises launching, by an information technology (IT) resource, a virtual machine from a virtual machine image. The method further comprises generating, by the 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
determining whether the geo-code indicates that the submitted image was taken at a location that violates the geographic restriction defined in the rule, 
wherein a user is required to submit the image from a geographic location within an area defined in the rule and within a defined time window; and 
if a determination is made that the submitted image was taken either at a location that violates the geographic restriction defined in the rule or outside the defined time window, routing the image submission to an annotator, prompting the annotator to determine whether content in the image is indicative of a rule violation, and 
eliminating the submitted image from being considered a valid entry in the contest.
 
BIRNBAUM teaches that the distribution of media clips stored on one or more servers is controlled using updateable permissions or rules defined by a content owner; but failed to teach one or more limitations, including, 
 determining whether the geo-code indicates that the submitted image was taken at a location that violates the geographic restriction defined in the rule, 
wherein a user is required to submit the image from a geographic location within an area defined in the rule and within a defined time window; and 
if a determination is made that the submitted image was taken either at a location that violates the geographic restriction defined in the rule or outside the defined time window, routing the image submission to an annotator, prompting the annotator to determine whether content in the image is indicative of a rule violation, and 
eliminating the submitted image from being considered a valid entry in the contest.

Katpelly and Song alone or in combination failed to cure the deficiency of BIRNBAUM.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for determining whether a submitted image satisfies a geographic constraint which includes defining a rule that establishes a geographic restriction on the submitted image. For example, Photo contests have traditionally required users to submit paper copies of images for judging. More recently, digital images have been submitted and judged using electronic mail or other network transmission technology. However, managing a photo contest is time-intensive and potentially cost-prohibitive especially when a large number of photos are submitted and need to be judged. Further, a number of efforts have been made in processing images using computers to automatically identify those images that are aesthetically pleasing. These efforts have met with a limited amount of success, as identifying the "best" images that satisfy a criteria have proven difficult. 
The current invention describes a system that makes it easy and convenient to manage a contest utilizing network technologies to share data between the relevant participants. the system would enable images to be judged in a way that is easy and convenient for both the user base and the contest sponsor.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645